EXHIBIT 10.5

 

Ministry of Justice and Law

Republic of Colombia

RESOLUTION 0197 OF FEB 20th, 2019

 

Whereby psychoactive cannabis plant cultivation license is granted

 

THE DEPUTY DIRECTOR OF CONTROL AND SUPERVISION OF CHEMICAL SUBSTANCES

AND NARCOTICS

OF THE MINISTRY OF JUSTICE AND LAW

 

In exercise of the legal powers, especially those conferred by Law 1787 of 2016,
Decrees 1427 and 613 of 2017, in accordance with the provisions of Resolutions
577, 578 and 579 of 2017 issued by the Ministry of Justice and the Law, in
application of the norms established in the Code of Administrative Procedure and
Administrative Litigation and

 

CONSIDERING

 

That the Single Convention on Narcotic Drugs of 1981, as amended by the Protocol
of 1972, approved by the Congress of the Republic in Law 13 of 1974, indicates
that the parties will adopt all legislative and administrative measures that may
be necessary to comply with the Convention in their respective territory and
shall exclusively limit the production, manufacture, export, import,
distribution, trade, use and possession of narcotic drugs for medical and
scientific purposes.

 

That through Legislative Act 02 of 2009, Article 49 of the Political
Constitution was amended to prohibit the use of narcotic or psychotropic
substances except for medical prescription, for preventive and rehabilitation
purposes, and the law was empowered to establish the Administrative measures and
treatments of a pedagogical, prophylactic or therapeutic nature for people who
consume said substances.

 

That by constitutional mandate the Congress of the Republic regulated
Legislative Act 02 of 2009 through Law 1787 of 2016, which in its article 5
added ordinal 12 and 13 and a paragraph to article 20 of Decree 2897 of 2011,
adding two new functions to the Sub-Directorate of Control and Supervision of
Chemical Substances and Narcotic Drugs of the Ministry of Justice and of Law.

 

That ordinal 12 added to article 20 of Decree 2897 of 2011 by Law 1769 of 2016
indicates that it is the function of the Sub-Directorate of Control and
Supervision of Chemical and Narcotic Substances of the Ministry of Justice and
Law to develop the administrative procedure and the coordination with the
competent entities for the issuance of the license that allows the import,
export, planting, cultivation, production, acquisition of any title, storage,
transport, commercialization, distribution, use and possession of the seeds of
the cannabis plant for scientific and medicinal purposes, as well as for the
cultivation of cannabis plants.

 

That, in turn, the ordinal 13 and the paragraph added to the article 20 of
Decree 2897 of 2011 by the law 1789 of 2016,  assigned to the Sub-dictorate of
Control and audit of Chemical and Narcotic Substances of the Ministry of Justice
and Law, the function of exercising the administrative component of monitoring
the granting or compliance with the licenses granted within the range of its
powers; likewise, establish, in the administrative procedure, the modalities in
which licenses can be granted, the requirements, technical and legal parameters
that the holder must comply with during the term of the license, as well as the
necessary requirements for requesting modifications to these.

 

  1



 

 

That Decree 613 of 2017 regulated the regulatory framework developed in Law 1787
of 2016, and indicated, in the second paragraph of article 2.8.11.1.4., That the
Ministry of Justice and Law, through the Sub-Directorate of Control and
Inspection of Chemical and Narcotic Substances, is the competent authority to
issue licenses for the use of seeds for planting and cultivation of cannabis
plants, and to exercise administrative and operational control of activities
related to the management of seeds for sowing, cultivation cannabis and
cannabis.

 

That by means of filing EXT18-0012100 of March 23rd, 2018, Mr. HOLGER AUDINE
AMAYA CHACÓN, in his capacity as main representative of MEDICOLOMBIA'S CANNABIS
SAS, identified with TIN 901.158.575-0, hereinafter "the applicant", submitted
an application for the granting of a license to grow psychoactive cannabis
plants, for the modality of (i) manufacture of derivatives.

 

Having carried out the initial technical and legal analyzes of the license
application, this Sub-Directorate showed that it did not meet all the
requirements, so it proceeded to request the applicant, through Official Letter
OFI18-0009565-SFC-3310 dated April 5th, 2018, who, being within the legal term,
submitted what was required under the number EXT18-0014674 dated April 12th,
2018 modifying its initial application for a license to grow psychoactive
cannabis plants with respect to the modalities, remaining as follows: (i)
production of seed for sowing and (ii) manufacture of derivatives.

 

That in compliance with the provisions of articles 2.8.11.2.1.5. and
2.8.11.2.4.2. of Decree 780 of 2016 (article of Decree 613 of 2017), and article
4 of Resolution 577 of 2017, issued by the Ministry of Justice and Law, the
applicant submitted the necessary documentation to assess compliance with the
general and specific requirements, to obtain the license for the cultivation of
psychoactive cannabis plants in the modalities required by this.

 

That after analyzing the application for a license for the cultivation of
psychoactive cannabis plants in its entirety, after fulfilling the requirement
made, and carrying out the prior control visit, it was determined that the
applicant complies with the provisions of Decree 613 of 2017 and with the
Resolutions 577 and 578 of 2017 issued by the Ministry of Justice and Law.

 

That, in turn, the applicant accredited compliance with the requirement
contained in number 1 of article 2.8.11.2.4.2 of Decree 780 of 2016, for the
granting of the license for the cultivation of psychoactive cannabis plants,
referring to the license for the manufacture of cannabis derivatives issued by
the Ministry of Health and Social Protection on behalf of MEDICOLOMBIA'S
CANNABIS S.A.S Identified with –TIN 901.158.575-0.

 

That the Villa Silvia real estate, identified with real estate registration
314-11848, located in the El Duende village, in the municipality of Los Santos
(Santander), where the activities authorized by this license will take place, is
owned by the ladies Idma Chacón de Amaya, identified with citizenship card No.
27.758.013 and Lurdy Marie Trigos Rueda identified with citizenship card No.
37.317.152, who, through a lease, granted the right to use and enjoy the real
estate to MEDICOLOMBIA'S CANNABIS S.A.S. Identified with TIN 901.158.575-0.

 

  2



 

 

That in accordance with current legal regulations, the activities authorized in
the scope of this license will be carried out exclusively by personnel linked
orally with the company MEDICOLOMBIA'S CANNABIS SAS, identified with TIN
901158575-0, under the conditions established herein.

 

That,  in turn, in accordance with the provisions of article 2.8.11.2.1.3 of
Decree 613 of 2017, the license will be valid for five (5) years and may be
recertified for an equal period as many times as requested by the licensee,
provided that it complies with the provisions of the 2nd numeral of article
2.8.11.2.1.4.

 

That in accordance with the provisions of article 2.8.11.7.1. of Decree 613 of
2017, this Sub-Directorate must charge a fee to recover the costs of the
evaluation services to the applicants or holders of licenses for the planting,
cultivation and manufacture of cannabis derivatives, as well as the follow-up in
its administrative and operational.

 

That according to article 2.8.11.7.2. of Decree 613 of 2017, the payment of the
fee may be made in installments, without generating additional costs or
reductions. However, failure to pay any of the fees corresponding to the
monitoring and control service of the license granted, in the manner and within
the term established by this administrative act, will generate the obligation to
pay default interest, in accordance with the terms of Article 3 of Law 1066 of
2006, without prejudice to the other legal consequences that may arise.

 

That after reviewing the file, there is a receipt of the consignment for the
evaluation of the license application, for the value of 307.27 current legal
minimum daily wages, which, by virtue of Resolution 578 of 2017, means that a
sum to cover the entire license amounting to 924.02 current legal minimum daily
wages is owed, which will be divided into 4 annual installments of 231.01
current legal minimum daily wages:

 

Annual fees to pay

Year 2

231.005

Year 3

231.005

Year 4

231.005

Year 5

231.005

 

Total = 924.02

 

That the payment of the fees described above must be made within the first
calendar month of the four (4) years following the date of issuance of the
license in the bank account provided by the Ministry of Justice and Law. The
respective voucher Payment must be submitted within the first 15 calendar days
of February of each year to the Ministry of Justice and Law.

 

Due to the above, the Sub-Directorate for Control and Supervision of Chemical
Substances and Narcotic Drugs.

  

  3



 

 

RULES:

 

First article. License. Grant a license for the cultivation of psychoactive
cannabis plants to the company MEDICOLOMBIA'S CANNABIS S.A.S. identified with
TIN 901.158.575-0, legally represented by Mr. HOLGER AUDINE AMAYA CHACÓN,
identified with citizenship card No. 88.135.481 issued in Ocaña (Norte de
Santander) in his capacity as legal representative and LUIS ENRIQUE NIÑO

 

Modalities

Real estate

Location

Number of property registration

 

Property

Township

Municipality

 

Production of grain and seeds for sowing

Rural Property

   “Villa Silvia”

 

El Duende

 

Los Santos – Santander

 

314-11848

Manufacture of derivatives

  

Second article. Validity. This license will be valid for 5 years from the date
of execution.

 

Third article. Normative compliance. As a licensee for the cultivation of
psychoactive cannabis plants in the modalities indicated in the first article of
this Resolution, the MEDICOLOMBIA'S CANNABIS SAS company identified with TIN
901.158.575-0, must comply with the conditions specified in this administrative
act , in accordance with the provisions of Decree 613 of 2017, Resolutions 577
and 578 of 2017, and the applicable regulations or those that modify, add or
repeal them.

 

Fourth article. Personally, notify the content of this Resolution to Mr. HOLGER
AUDINE AMAYA CHACÓN, identified with citizenship card No. 88.135.481 issued in
Ocaña (Norte de Santander), who for this purpose can be quoted in the registered
email holgeraudi62@gmail.com making him delivery of a copy of it. If personal
notification is not achieved, the provisions of articles 65 to 73 of the Code of
Administrative Procedure for Administrative Litigation shall be followed.

 

Fifth article. Communicate, once firm, the content of this Resolution to the
Mayor's Office of Los Santos (Santander), in accordance with article
2.8.11.2,1.8. of Decree 613 of 2017.

 

Sixth Article. Resources. Against this resolution there is an appeal for
reconsideration before the Sub-Directorate for Control and Supervision of
Chemical Substances and Narcotic Drugs, and an appeal before the Directorate for
Drug Policy and Related Activities of the Ministry of Justice and Law, in the
personal notification process, or within ten (10) days following notification,
taking into account the provisions of articles 74 and following of the Code of
Administrative Procedure and Administrative Litigation.

 

 

SO ORDERED

Issued in Bogotá, D.C. on FEB 20th, 2019

 

 

Signature

CAROLINA MEJÍA LIÉVANO

Sub-Director of Control and Chemical Substances

and Narcotics Inspection

Prepared: Elizabeth Rodríguez

Revised: Andrés Garcia

 

  4

 